Citation Nr: 1219111	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-38 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1.  Entitlement to service connection for a cyst on the back, neck and buttocks.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral ankle disability.  

4.  Entitlement to service connection for arthritis of the toes.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for a bilateral hearing loss disability.  

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for burns on the palms with nerve damage.

9.  Entitlement to service connection for wound residuals to the forehead, upper lip and forearm.  

10.  Entitlement to service connection for headaches.  

11.  Entitlement to service connection for hives on the left arm.  

12.  Entitlement to service connection for a vision disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from March 2001 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction rests with the Denver, Colorado RO.  

The Board notes that the Veteran was scheduled for video hearing in relation to his appeal in October 2011.  However, he failed to appear for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran has appealed the denial of service connection for various disabilities.  A review of the record reveals that a request for the Veteran's service treatment records was made by the RO in July 2007.  At that time, it was stated that his service treatment records had been in transit since March 2007.  In September 2007, the Veteran was asked by the RO to submit any copies of his service treatment records in his possession as they were unable to be located.  The Veteran stated that he would give the records to his representative.  In October 2007, it was determined that the Veteran's service treatment records were unavailable at code 13 and the whereabouts were unknown.  

In a March 2008 statement, the Veteran related that he sent in his original records.  He also stated that he had been hospitalized for chemical inhalation and for other disabilities.  In May 2012, the Veteran's representative related that while the Veteran had sent in copies of his service treatment records to the RO, the records were not of file.  Per the representative, a review of the record also suggests that the Veteran's service treatment records may be maintained in a computerized database but no efforts have been made to locate them.  He also asserted that treatment records may be available at William Beaumont Hospital and Fort Bliss Hospital.  

The Board finds that a remand is warranted so that the RO can attempt to locate the Veteran's service treatment records to include any electronic records and request treatment records from William Beaumont and Fort Bliss hospitals.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary.  




Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify the person that he sent his original records to per his September 2007 and March 2008 statements.  Once that person is identified, he/she should be contacted and asked to provide any copies of the Veteran's service treatment records that may be in his/her possession.  Any negative responses should be noted in the record.  

2. After obtaining the necessary authorization from the Veteran, the RO should attempt to obtain and associate with the claims file any medical records relevant to the claims from the William Beaumont Hospital, Fort Bliss Hospital, and/or any other hospital identified by the Veteran.  

3. Contact the appropriate personnel to determine if electronic service treatment records exist as identified by the Veterans' representative in May 2012.  If such records are located, obtain them and associate them with the claims file.  If no records are found, such should be noted in the record.  

4. Request the Veteran's current VA outpatient records that pertain to the issues on appeal and associate them with the claims folder.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


